DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 of remarks, filed 1/25/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant's arguments filed 1/25/2022 with respect to the 103 rejection of claim 11 have been fully considered but they are not persuasive.  Specifically, Applicant argues that while Kwak may use the edge information calculation unit more than once, it is still one circuit as opposed to the recited “first gradient circuit” and “second gradient circuit”.  The examiner cannot agree.  As the edge information calculation unit calculates edges in four different directions, it is not patentably distinct from four separate components doing the same.  Specifically, the edge information calculation unit performs the functions of four separate components and therefore may be interpreted as such since the operation of the edge information calculation unit changes with each function.  To further prosecution, Sekine et al. (US 6,130,966) has been provided to show that it was well-known to use separate circuits for each type of edge detection.
In addition, Applicant argues that the cited references do not teach a first gradient circuit associated with a first type of adjacent pixels that correspond to a first 
In other words, the claim provides no exclusivity of an electromagnetic wave type for either the first gradient circuit or the second gradient circuit.  It is never stated in the claims nor the specification that the first gradient circuit is associated with one and only one type of pixel corresponding to one and only one type of electromagnetic wave or that the second gradient circuit is associated with one and only one type of pixel corresponding to one and only one type of electromagnetic wave.  Therefore, Kwak teaches this limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2010/0150440 A1) hereinafter referenced as Kwak in view of Sekine et al. (US 6,130,966) hereinafter Sekine further in view of Cho (US 2003/0081465 A1).
Regarding claim 11, Kwak discloses A circuit (fig. 1) comprising:
a…memory (11) including an input data line (Bayer pattern data input) coupled to a [memory] (fig. 1); 
a first gradient circuit (Edge information calculation unit 13 when it calculates vertical edge information [0048]) associated with a first type of adjacent pixels that correspond to a first type of electromagnetic wave (Red; fig. 5A), the first gradient circuit coupled to the line-based memory and having a first gradient output (fig. 1); 
a second gradient circuit (Edge information calculation unit 13 when it calculates horizontal edge information; [0048]) associated with a second type of adjacent pixels that correspond to a second type of electromagnetic wave (Blue; fig. 5B), the second gradient circuit coupled to the line-based memory and having a second gradient output (fig. 1); 
a first threshold circuit (Threshold value determining unit 12 when it determines the threshold value for a green centered area; [0041], [0067]-[0068]) coupled to the line-based memory and having a first threshold output (th1) (figs. 1, 8); 
a second threshold circuit (Threshold value determining unit 12 when it determines the threshold value for a non-green centered area; [0041], [0069]-[0070]) coupled to the line-based memory and having a second threshold output (th2) (figs. 1, 8); 
a filter detector circuit (14) coupled to the first gradient output (13), the second gradient output (13), the first threshold output (12), and the second threshold output (12) (fig. 1); and 
a plurality of filter bands (15; [0081]) coupled to the line-based memory and to an output of the filter detector circuit (fig. 1).
In a similar field of endeavor, Sekine discloses a first gradient circuit (811; fig. 20(a))…[and]…a second gradient circuit (812’ fig. 20(b)).
Kwak teaches a single edge detection circuit which calculates horizontal, vertical, and two diagonal edges.  Sekine teaches four edge detection circuits which calculate horizontal, vertical, and two diagonal edges respectively.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single circuit of Kwak with the four circuits of Sekine to achieve the predictable result of detecting edges in four directions.
However, Kwak and Sekine, the combination, fails to explicitly disclose the memory is a line-based memory including an input data line coupled to a first buffer of a plurality of buffers, wherein the plurality of buffers is serially coupled together.  However, the examiner maintains that it was well known in the art to provide this, as taught by Cho. 
a line-based memory (20) including an input data line coupled to a first buffer (21) of a plurality of buffers (21-24), wherein the plurality of buffers is serially coupled together (fig. 2).
The combination teaches a memory used to feed the image data to the adaptive interpolator in the proper format.  Cho teaches a memory used to feed the image data to an adaptive interpolator in the proper format wherein the memory is implemented as a series of line memories serially coupled together.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed implementation of the memory in the combination with the line memory implementation of Cho to achieve the predictable result of feeding the image data to the interpolator in the proper format.

	
Regarding claim 12, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 11), in addition, Cho discloses, wherein:  
the line-based memory is configured to store a pixel block (Any data stored in the line-based memory can be interpreted as a pixel block; fig. 2; In addition, the entire image as a whole can be interpreted as the pixel block since the entire image eventually does pass through the line-based memory over time.). 
Kwak teaches a memory used to feed the image data to the adaptive interpolator in the proper format.  Cho teaches a memory used to feed the image data to an adaptive interpolator in the proper format wherein the memory is implemented as a series of line memories serially coupled together.  Therefore, it would have been 

	
Regarding claim 13, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 12), in addition, Kwak discloses, wherein:  
the first gradient circuit  is configured to determine a directional change (ΔV; equation 6; [0051]) in one of an intensity or a color of the first type (Red) of adjacent pixels of the pixel block based on a first (R6, R8) and a second (R16, R18) set of pixels of the pixel block (fig. 5A; Equation 6). 

Regarding 14, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 13), in addition, Kwak discloses, wherein:  
the first threshold circuit (12) is configured to determine a first adaptive threshold value of the first type of adjacent pixels (The threshold value is used for all types which include the first type.) based on an intensity of a third set of pixels (G7, G9, G17, G19, G13, R6, R16, R10, R20, R8, R18, B2, B4,B22, B24, B12, B14; Equations 1-2) of the pixel block ([0045]; fig. 2). 

wherein:  
the second gradient circuit  is configured to determine a directional change (ΔH; equation 7) in one of an intensity or a color of the second type (Blue) of adjacent pixels of the pixel block based on a fourth (B12, B22) and fifth (B14, B24) set of pixels of the pixel block (fig. 5B; Equation 7). 
 
Regarding claim 16, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 15), in addition, Kwak discloses, wherein:  
the second threshold circuit (12) is configured to determine a second adaptive threshold value of the second type of adjacent pixels (The threshold value is used for all types which include the second type.) based on an intensity of a sixth set of pixels (G8, G12, G14, G18, R3, R11, R15, R23, R13, B7, B9, B17, B19; Equation 3) of the pixel block ([0045]; fig. 2). 
 
Regarding claim 17, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 12), in addition, Kwak discloses, wherein:  
the filter detector circuit (14) is configured to determine a presence of an edge in the pixel block based on one of the first gradient output (Variations calculated by the edge information calculating unit 13), the second gradient output , the first threshold output (Edge determination threshold values determined by the threshold value determining unit 12), and the second threshold output (Edge determination threshold values determined by the threshold value determining unit 12) ([0064]). 

Regarding claim 18, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 17), in addition, Kwak discloses, wherein:  
in response to determining the presence of the edge (No at S90; fig. 8), determining an orientation of the edge (Rightmost portion of fig. 8). 

Regarding claim 19, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 18), in addition, Kwak discloses, wherein:  
a coefficient indicates a type of finite impulse response (FIR) filter based on one of the presence of the edge, the orientation of the edge, the first gradient output, the second gradient output, the first threshold output, and the second threshold output ([0081]-[0082]; The types of edges are determined using the first and second gradient output and the first and second threshold outputs.  An interpolation filter is applied based on the edge type.  The final output value is obtained by multiplying the input bayer pattern data and the coefficient of a corresponding filter.). 

wherein:  
the filter detector circuit includes a coefficient table configured to store the coefficient (Filters (which include coefficients) according to edge types are pre-set; [0064]; Pre-set interpolation filters implies that the filters are stored in some way.  This storage can be considered a table and can be interpreted as part of the claimed filter detector circuit.). 

Regarding claim 21, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 19), in addition, Kwak discloses, wherein:  
the output of the filter detector circuit includes the coefficient (The color interpolation unit 15 applies the color interpolation filters, which have been previously set according to the types of edges, to a corresponding set area according to an edge type determined for each set area by the area determination unit 14; If the color interpolation unit applies the filter determined by the area determination unit, the filter must be provided by the area determination unit; [0081]). 

Regarding claim 22, Kwak, Sekine, and Cho, the combination, discloses everything claimed as applied above (see claim 11), in addition, Kwak discloses, wherein:  
the plurality of filter bands includes a plurality of filters (color interpolation filters; [0081]); and
the plurality of filters are selected in response to the output of the filter detector circuit (The color interpolation unit 15 applies the color interpolation filters to corresponding set areas according to an edge type determined for each set area.  The edge type determined for each set area is determined in the area determination unit 14; [0064]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        1/27/2022